Citation Nr: 1146529	
Decision Date: 12/21/11    Archive Date: 12/29/11

DOCKET NO.  08-34 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for residuals of a cerebral vascular accident (CVA), other than residual peripheral neuropathy of the left upper and lower extremities.  

2.  Entitlement to an initial increased rating for peripheral neuropathy of the right lower extremity, with residuals of cerebrovascular accident, evaluated as 10 percent disabling from June 21, 2006, and 20 percent disabling from June 22, 2008.

3.  Entitlement to an initial increased rating for peripheral neuropathy of the left lower extremity, with residuals of cerebrovascular accident, evaluated as 10 percent disabling from June 21, 2006, and 20 percent disabling from June 22, 2008.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

A. Fagan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1966 to February 1968.

This matter comes before the Board of Veterans' Appeals (Board) from a May 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama, which denied service connection for a CVA and granted service connection for peripheral neuropathy of the right lower extremity and the left lower extremity.  A 10 percent rating was awarded for each lower extremity.  The RO in St. Petersburg, Florida, retains jurisdiction over this case.

In a September 2010 rating decision, the RO granted 20 percent ratings for peripheral neuropathy of the right lower extremity and the left lower extremity, effective June 22, 2008.  However, as that grant does not represent a total grant of benefits sought on appeal, the claims for increase remain before the Board.  AB v. Brown, 6 Vet. App. 35 (1993).

As an initial preliminary matter, the Board observes that the Veteran requested a hearing before the Travel Board in a November 2008 substantive appeal.  The requested hearing was scheduled for April 19, 2011.  However, the Veteran did not report for the hearing.  Nor did he provide good cause for his failure to report or request that the hearing be rescheduled.  Furthermore, the notice letter regarding the hearing was not returned as undeliverable.  Accordingly, the Veteran's request for a hearing is considered to be withdrawn.  38 C.F.R. § 20.704 (2011).  

Next, the Board observes that there was some question over whether the Veteran perfected an appeal as to the initial ratings assigned for his service-connected peripheral neuropathy of bilateral lower extremities.  By way of history, a May 2007 rating decision granted service connection for peripheral neuropathy of the right lower extremity and left lower extremity but denied service connection for peripheral neuropathy of the right upper extremity and left upper extremity.  In a timely notice of disagreement filed in June 2007, the Veteran expressed disagreement with the "denial of [service connection] for upper and lower extremities due to [service connected] diabetes."  Thereafter, a statement of the case was issued in October 2008 that addressed the issue of service connection for peripheral neuropathy of the upper extremities, but did not address entitlement to increased ratings for service-connected peripheral neuropathy of the left lower extremity and right lower extremity.  In November 2008, the Veteran filed a substantive appeal as to all issues listed on the statement of the case, specifically identifying the issues to include "S/C peripheral neuropathy upper and lower."  Thereafter, also in November 2008, the RO sent the Veteran a letter informing him that he was already granted service connection for peripheral neuropathy of the bilateral lower extremities and requesting clarification as to whether he was disagreeing with the initial ratings assigned or requesting increased compensation.  There is no indication in the claims file that the Veteran responded to the RO's November 2008 correspondence.  

Nevertheless, in a September 2010 rating decision, the RO made an express finding that the Veteran had continuously prosecuted an appeal of the initial ratings assigned for service-connected peripheral neuropathy of the bilateral lower extremities.  Specifically, the RO found that the Veteran filed a timely notice of disagreement with the May 2007 rating decision; that a statement of the case was issued in October 2008; and that the Veteran filed a timely substantive appeal in November 2008.  In light of the foregoing, the Board is satisfied that the VA took actions to indicate that any issue regarding the timely filing of a substantive appeal for the issues of initial increased ratings for service-connected peripheral neuropathy of the bilateral lower extremities has been waived.  Percy v. Shinseki, 23 Vet. App. 37 (2009).  While the Veteran's notice of disagreement and substantive appeal do not clearly evidence an intent to appeal the specific issues of entitlement to initial increased ratings for service-connected peripheral neuropathy of the bilateral lower extremities, in the Board's opinion, the fact that the RO notified the Veteran that those issues were on appeal and issued a rating decision and supplemental statement of the case in September 2010 waives any questions regarding the adequacy or timeliness of his substantive appeal.  As such, the issues have been listed as before the Board on the title page. 

Additionally, the Board recognizes that a request for a total disability rating based upon individual unemployability (TDIU), when expressly raised by the Veteran or reasonably raised by the record, can be part of a claim for increased compensation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  If evidence of unemployability is submitted at the same time that the Veteran is appealing the rating assigned for a disability, the claim for TDIU will be generally considered part of the claim for benefits for that underlying disability.  Here, however, a claim for TDIU was previously disallowed in a January 2009 rating decision, during the pendency of this appeal for increased ratings.  The Veteran did not disagree with that decision or perfect a timely appeal.  Therefore, because the Veteran did not file a timely notice of disagreement, the Board finds that it does not have jurisdiction of that issue which was the subject of a final, unappealed decision by the RO.  38 C.F.R. § 20.302  (2011).  

Next, the Board observes that a statement in support of claim received by the RO in March 2008 asserts entitlement to service connection for diabetes due to Agent Orange exposure and entitlement to secondary service connection for various complications associated with diabetes, including heart disease, peripheral neuropathy, impotency, stroke or CVA, diabetic retinopathy, a kidney disorder, hypertension, vascular disease of the legs or amputations, cataracts, and glaucoma.  A review of the record reveals that, in rating decisions dated in May 2007 and September 2010, the Veteran was granted service connection for diabetes, a heart disability, peripheral neuropathy, impotency, and CVA residuals related to the left upper and lower extremities.  It does not appear that any action was taken on claims for secondary service connection for diabetic retinopathy, a kidney disorder, hypertension, vascular disease of the legs or amputations, cataracts, and glaucoma.  However, given the fact that several of the claims of entitlement asserted in the statement in support of claim were granted prior to receipt of that statement in March 2008, and given the fact that the statement does not identify the Veteran by name or claim number, the Board finds that further clarification is needed from the Veteran as to whether he submitted the March 2008 statement in support of claim and whether he is specifically asserting entitlement to service connection for diabetic retinopathy, a kidney disorder, hypertension, vascular disease of legs or amputations, cataracts, and glaucoma.  

Finally, the Board notes that in his June 2006 application for VA compensation, the Veteran asserted entitlement to service connection for a skin disability.  In a January 2007 letter, the Veteran was provided VCAA notice regarding that claim.  However, it does not appear that the claim was ever adjudicated by the RO or that any further development was taken.  Therefore, it is referred to the Agency of Original Jurisdiction for appropriate action.

The issue of service connection for residuals of a cerebral vascular accident, other than residual peripheral neuropathy of the left upper and lower extremities, is REMANDED to the RO via the Appeals Management Center in Washington, D.C.


FINDINGS OF FACT

1.  For the period from June 21, 2006, to June 21, 2008, the Veteran's peripheral neuropathy of the right lower extremity was manifested by numbness, increased sensitivity, and decreased sensation.  It was not productive of muscle atrophy, and has been productive of no more than mild incomplete paralysis of the sciatic nerve. 

2.  For the period from June 21, 2006, to June 21, 2008, the Veteran's peripheral neuropathy of the left lower extremity was manifested by weakness, numbness, increased sensitivity, decreased sensation, and abnormal coordination.  It was not productive of muscle atrophy, and has been productive of no more than moderate incomplete paralysis of the sciatic nerve.

3.  Since June 22, 2008, the Veteran's peripheral neuropathy of the right lower extremity has been manifested by paresthesias, numbness, decreased sensation, and abnormal coordination.  It has not been productive of muscle atrophy, and has been productive of no more than moderate incomplete paralysis of the sciatic nerve.

4.  Since June 22, 2008, the Veteran's peripheral neuropathy of the left lower extremity has been manifested by paresthesias, numbness, decreased sensation, and abnormal coordination.  It has not been productive of muscle atrophy, and has been productive of no more than moderate incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  For the period from June 21, 2006, to June 21, 2008, the criteria for an initial rating in excess of 10 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8520, 8620, 8720 (2011). 

2.  For the period from June 21, 2006, to June 21, 2008, the criteria for a 20 percent rating for peripheral neuropathy of the left lower extremity were met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8520, 8620, 8720 (2011). 

3.  Since June 22, 2008, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the right lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8520, 8620, 8720 (2011). 

4.  Since June 22, 2008, the criteria for a rating in excess of 20 percent for peripheral neuropathy of the left lower extremity have not been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Codes (DCs) 8520, 8620, 8720 (2011). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Ratings for service-connected disabilities are determined by comparing the symptoms the Veteran is presently experiencing with criteria set forth in VA's Schedule for Rating Disabilities, which is based, as far as practically can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2011).  Separate diagnostic codes identify the various disabilities.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2011).  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3  (2009).  Also, when making determinations as to the appropriate rating to be assigned, VA must take into account the Veteran's entire medical history and circumstances.  38 C.F.R. § 4.1 (2011); Schafrath v. Derwinski, 1 Vet. App. 589   (1995). 

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119   (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007). 

The Veteran's peripheral neuropathy of the right lower extremity and left lower extremity have each been rated as 10 percent disabling since June 21, 2006, and 20 percent disabling since June 22, 2008, under DC 8520, which pertains to paralysis of the sciatic nerve.  38 C.F.R. § 4.124a, DC 8520 (2011). 

The criteria for evaluating the severity of the sciatic nerve is set forth under Diagnostic Codes 8520, 8620, and 8720.  Disability ratings of 10 percent, 20 percent, and 40 percent are assignable for incomplete paralysis that is mild, moderate, and moderately severe in degree, respectively.  A 60 percent rating is warranted for incomplete paralysis of the sciatic nerve that is severe with marked muscular atrophy.  A higher 80 percent rating is warranted for complete paralysis of the sciatic nerve; the foot dangles and drops, no active movement possible of muscles below the knee, flexion of the knee weakened or (very rarely) lost.  38 C.F.R. § 4.124a, DC 8520.  Diagnostic Codes 8620 and 8720 address the criteria for evaluating neuritis and neuralgia of the sciatic nerve, respectively.  The criteria are consistent with the criteria for evaluating degrees of paralysis as set forth above. 38 C.F.R. § 4.124a, DCs 8520, 8620, 8720 (2011). 

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120 (2011).  Disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term incomplete paralysis indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a (2011). 

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree.  In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123 (2011).  Neuralgia, characterized usually by a dull and intermittent pain, of typical distribution so as to identify the nerve, is to be rated on the same scale provided for injury of the nerve involved, with a maximum equal to moderate incomplete paralysis.  However, tic douloureux, or trifacial neuralgia, may be rated up to complete paralysis of the affected nerve.  38 C.F.R. § 4.124 (2011).

VA medical records dated from June 2006 to October 2006 show complaints of left leg muscle weakness, and numbness and decreased sensation in the feet.  Those records also noted that the Veteran had gait problems and used a cane.  It also appears that the Veteran was prescribed Nortriptyline for diabetic neuropathy.

During VA examination in February 2007, the Veteran reported pain in both feet, though he was not on any medication for neuropathic pain.  He also reported a prickly sensation in his feet.  Other symptoms included increased sensation.  On examination of the lower extremities for peripheral neuropathy, no motor function impairment was detected.  Sensory function examination revealed decreased vibration, pain, light touch, and position sense on the plantar aspect of the bilateral feet.  Reflex examination was normal bilaterally, and there was no muscle atrophy.  Regarding gait and balance, the examiner noted that the Veteran had a CVA in February 2006 with residual left-sided weakness and that he used a cane for mobility assistance.  The examiner diagnosed diabetic peripheral neuropathy and noted nerve dysfunction in the form of neuritis and neuralgia.  However, there was no nerve paralysis noted.  Regarding the effects of the Veteran's peripheral neuropathy on the Veteran's usual daily activities, the examiner noted no effects on feeding, toileting, and grooming; mild effects on chores, shopping, exercise, recreation, traveling, bathing, dressing; and moderate effects on sports. 

During the same VA examination, the Veteran was also evaluated for diabetes and for residuals of a February 2006 CVA.  During a neurologic examination, the examiner noted a history of CVA with left sided paralysis, numbness, and poor coordination.  The examiner noted that there was no gait abnormality, but also noted that the Veteran used a cane to walk.  On physical examination, the examiner noted normal coordination and no sensory loss bilaterally.  With respect to the Veteran's left lower extremity, there was no motor loss, a normal Babinski sign, deep tendon reflex findings of 2+ on ankle jerk, and both 2+ and 3+ on knee jerk.  With respect to the right lower extremity, deep tendon reflexes were normal.  However, Babinski sign was positive.  Upon evaluation for residuals of a CVA, it was again noted that the Veteran suffered from residual left-sided paralysis.  Specifically, motor examination and sensory examination of the left side were abnormal due to left side paralysis.  Plantar deep tendon reflexes were also noted to be abnormal due to left side paralysis.  It was noted that the Veteran's left side paralysis prevented sports and resulted in moderate effects on shopping, exercise, and chores.  It also caused mild effects on recreation, traveling, bathing, and dressing, and no effects on feeding, toileting, or grooming.

The record thereafter shows that, during April 2007 VA treatment, the Veteran was found to have decreased pinprick sensation distally in the lower extremities.  It was also noted that the Veteran's left hemiparesis was improved.  In May 2007, the Veteran was found to have cold feet with diminished sensation and decreased pulses in both feet and ankles.  It was noted that the Veteran wore diabetic shoes and socks.  VA active medications through February 2008 show a prescription for Nortriptyline for diabetic neuropathy.  

In an April 2008 statement, the Veteran reported that he cannot walk without his legs cramping and that his balance is bad.

Thereafter, VA medical records show that physical examination in February 2009 revealed the Veteran to have lost sensation in both feet and to have non palpable pulses in the right foot, a non palpable dorsalis pedis pulse in the left foot, and a well palpable post tibial pulse in the left foot.  In June 2009, the Veteran was noted to ambulate well and found to have equal and full distal pulses bilaterally.  It was also noted that the Veteran walked one-half a mile every day and could climb a flight of steps.  In July 2009, the Veteran reported bilateral lower extremity tingling and numbness but indicated that it was not getting worse.  On physical examination, he was noted to have a stocking distribution of decreased sensation to pinprick in the bilateral lower extremities to the knees.  The physician diagnosed peripheral neuropathy that was stable.  In November 2009, he was noted to ambulate well, and in December 2009, foot pulses were normal and he was noted to be partially insensate in his right foot.

The Veteran underwent a VA peripheral nerves examination in July 2010, during which he indicated that his peripheral neuropathy had increased in both lower extremities since his last VA examination.  He reported pain and numbness from the knees to the feet and indicated that he is unable to feel socks on both feet and has limited feeling in the plantar aspect of his feet with walking.  The Veteran reported balance difficulty due to his inability to feel the bottom of his feet.  The Veteran also reported both dull and sharp paresthesias.  Examination revealed normal knee jerk and ankle jerk reflexes on the left and hypoactive knee jerk and ankle jerk reflexes on the right.  Plantar flexion reflexes were normal bilaterally.  Sensory examination revealed normal vibration sense, decreased pain/pinprick and position sense, and absent light touch sense.  Motor examination of the bilateral lower extremities was normal and there was no muscle atrophy.  The examiner also noted a gait abnormality, indicating that the Veteran was unable to walk tandem gait due to decreased feeling in the plantar aspect of the foot.  The examiner diagnosed bilateral lower extremity peripheral neuropathy with nerve dysfunction, neuritis, and neuralgia.  Regarding the effects of the Veteran's disability on work, the examiner indicated that the Veteran experienced decreased sensation of the lower extremities with walking and standing.  The examiner also noted that his condition prevented sports and had moderate effects on chores, exercise, and travel.

Regarding the right lower extremity, the Board concludes that, for the period from June 21, 2006, to June 22, 2008, the evidence does not demonstrate that the Veteran's peripheral neuropathy of the right lower extremity more nearly approximated moderate disability such that a higher 20 percent rating would be warranted under DCs 8520, 8620, or 8720.  The medical evidence does not show any significant weakness, tenderness, or atrophy.  Instead, the evidence shows that from June 21, 2006, to June 22, 2008, the Veteran's right leg disability was manifested primarily by sensory deficits.  There was no motor function impairment detected during a VA peripheral nerves examination in February 2007, and reflex examination at that time was normal.  Moreover, with the exception of sports, the VA examiner noted that the Veteran's peripheral neuropathy caused, at most, mild effects on activities of daily living.  Therefore, the Board finds that, for the period from June 21, 2006, to June 22, 2008, the Veteran's right lower extremity peripheral neuropathy symptoms were primarily sensory in nature and compatible with an incomplete paralysis of the sciatic nerve that is mild in degree.  Accordingly, the Board finds that a rating in excess of 10 percent is not warranted for the right lower extremity for that period.

The Board also finds that the evidence does not show that a rating in excess of 20 percent is warranted for peripheral neuropathy of the right lower extremity from June 22, 2008.  VA medical records dated from January 2009 to November 2009 show symptoms of tingling, numbness, decreased sensation, and occasional diminished or non-palpable pulses, but also show the Veteran to be ambulating well and his condition to be stable.  The Veteran also reported that he walks one-half a mile a day and that his condition was not getting worse.  A July 2010 VA examination revealed symptoms of pain, decreased sensation, an abnormal gait, and some impairment in reflexes, but motor examination was normal and there was no muscle atrophy.  Furthermore, with the exception of sports, the VA examiner noted the effects of the Veteran's peripheral neuropathy on usual daily activities to be mild to moderate in nature.  Therefore, the Board finds that the foregoing medical evidence supports a conclusion that, since June 22, 2008, the Veteran's peripheral neuropathy of the right lower extremity has been no more than moderate in severity.  Accordingly, the Board finds that a rating in excess of 20 percent is not warranted for peripheral neuropathy of the right lower extremity since June 22, 2008.

Next, the Board finds that, since June 21, 2006, the Veteran's peripheral neuropathy of the left lower extremity has been moderate in severity and warrants a 20 percent disability rating.  The evidence shows that, in addition to his complaints of pain, numbness, tingling, and decreased sensation, the Veteran suffered from left-sided weakness and paralysis and used a cane to assist with walking.  In addition, during one physical examination in February 2007, motor examination, sensory examination, and plantar deep tendon reflexes were all noted to be abnormal on the left side.  Additionally, a VA examiner noted that the Veteran's left side paralysis resulted in mild to moderate effects in activities of daily living, with the exception of sports, which it prevented.  Accordingly, the Board finds that since June 21, 2006, the Veteran's peripheral neuropathy of the left lower extremity has been moderate in nature and warrants a 20 percent disability rating.

However, the Board finds that at no time during the period on appeal has the Veteran's peripheral neuropathy of the left lower extremity warranted a rating in excess of 20 percent.  Although gait abnormalities and the use of the cane have been noted on occasion, no VA examiner has indicated more than moderate effects on the Veteran's activities of daily living except in the area of sports.  Nor has there been any evidence of muscle atrophy.  Additionally, VA medical records show that in April 2007, the Veteran's left hemiparesis was improved, and thereafter, he was noted to ambulate well and walk one-half a mile per day.  Furthermore, during July 2010 VA examination, plantar flexion, knee jerk, and ankle jerk reflexes were all normal on the left side, as was motor examination.  Accordingly, the Board finds that for the entire period on appeal, the evidence of record supports symptoms of peripheral neuropathy in the left lower extremity that are no more than moderate in nature and consistent with a 20 percent rating.

In sum, the Board finds that the preponderance of the evidence demonstrates that from June 21, 2006, to June 22, 2008, the Veteran's peripheral neuropathy of the right lower extremity warranted no higher than a 10 percent rating, and from June 22, 2008, warranted no higher than a 20 percent rating.  Additionally, the preponderance of the evidence demonstrates that since June 21, 2006, the Veteran's peripheral neuropathy of the left lower extremity has warranted a 20 percent rating, but not higher.  The preponderance of the evidence is against a finding that any higher rating is warranted during those periods.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Duties to Notify and Assist the Veteran

Upon receipt of a substantially complete application, VA must notify the Veteran and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate the claim.  The notice must:  (1) inform the Veteran about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the Veteran about the information and evidence that VA will seek to provide; and (3) inform the Veteran about the information and evidence the Veteran is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2011); 38 C.F.R. § 3.159 (2011); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the Veteran to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S.Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice to the Veteran is harmless because of the thorough and informative notices provided throughout the adjudication and because the Veteran had a meaningful opportunity to participate effectively in the processing of the claim with an adjudication of the claim by the RO subsequent to receipt of the required notice.  The record does not show prejudice to the Veteran, and the Board finds that any defect in the timing or content of the notices has not affected the fairness of the adjudication.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005); Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Specifically, the Veteran was notified in a letter dated in January 2007.

The Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of the notice provided.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, falls upon the party attacking the agency's determination); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The Board observes that the Veteran was not provided notice of the criteria for rating peripheral neuropathy in the October 2008 statement of the case.  Nevertheless, the Board finds that the Veteran was not prejudiced by that deficiency, as the RO discussed criteria for a higher rating in the September 2010 rating decision and the September 2010 supplemental statement of the case.  Furthermore, the Veteran's claim on appeal arises from his disagreement with the initial disability ratings assigned following a grant of service connection for peripheral neuropathy of the bilateral lower extremities.  Once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The Veteran bears the burden of demonstrating any prejudice from defective notice with respect to the downstream elements.  Goodwin v. Peake, 22 Vet. App. 128 (2008).  In this case, there have been no allegations of prejudice or defective notice, and that burden has not been met.

Thus, VA has satisfied its duty to notify the Veteran and had satisfied that duty prior to the adjudication in the September 2010 supplemental statement of the case.  Overton v. Nicholson, 20 Vet. App. 427 (2006) (Veteran afforded a meaningful opportunity to participate effectively in adjudication of claim, and therefore notice error was harmless).  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained, and VA has notified the Veteran of any evidence that could not be obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  VA has obtained examinations with respect to the claims.  Thus, the Board finds that VA has satisfied the duty to assist provisions of law.  No further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in development.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

A rating in excess of 10 percent for peripheral neuropathy of the right lower extremity for the period from June 21, 2006, to June 21, 2008, is denied.

A rating in excess of 20 percent for peripheral neuropathy of the right lower extremity for the period since June 22, 2008, is denied.

A 20 percent rating for peripheral neuropathy of the left lower extremity for the period from June 21, 2006, to June 21, 2008, is granted.

A rating in excess of 20 percent for peripheral neuropathy of the left lower extremity for the period since June 22, 2008, is denied.


REMAND

By way of history, the Veteran was denied service connection for residuals of a cerebrovascular accident (CVA) by a May 2007 rating decision.  The Veteran filed a notice of disagreement with the May 2007 denial of service connection in June 2007, and subsequently perfected an appeal as to that issue in a November 2008 substantive appeal.

Thereafter, in a September 2010 rating decision, the RO found clear and unmistakable error in the May 2007 RO rating decision that denied the Veteran's service connection claim, and granted service connection for residuals of a cerebrovascular accident (CVA).  However, it appears from the September 2010 rating decision that the RO only considered CVA residuals related to left-sided weakness and incorporated consideration of those residuals in assigning ratings for the Veteran's service-connected peripheral neuropathy of the left upper and lower extremities.  There is no indication that the RO considered or adjudicated whether the Veteran currently has other CVA residuals for which he should be granted service connection.  Therefore, the Board finds that remand is necessary for consideration of whether the Veteran is entitled to service connection for CVA residuals other than peripheral neuropathy of the left upper and left lower extremities. 

Additionally, it appears from the record that the Veteran filed a claim for Social Security Administration (SSA) disability benefits based on his CVA residuals.  Specifically, the record contains a July 2006 disability report completed by the Veteran pertaining to an SSA appeal request.  However, it is unclear whether the Veteran was granted such benefits, and no SSA records have been associated with the claims file.  While SSA records are not controlling for VA determinations, they may be pertinent to the Veteran's claim.  Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Collier v. Derwinski, 1 Vet. App. 412 (1991).  When VA is put on notice of the existence of SSA records, it must seek to obtain those records before proceeding with the appeal.  Lind v. Principi, 3 Vet. App. 493 (1992).  Therefore, any decision and the medical records upon which an award of SSA disability benefits is predicated should be obtained on remand.

Furthermore, on remand, ongoing medical records should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992).  Additionally, if necessary, the Veteran should be provided an examination to determine the nature and severity of any CVA residuals.  VA's duty to assist includes a duty to provide a medical examination or to obtain a medical opinion where it is deemed necessary to make a decision on the claims.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2011).
  
Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims folder all medical records from the Tampa VA Medical Center dated from April 2010.

2.  Contact the Social Security Administration and request that agency to provide a copy of any decision granting the Veteran disability benefits and the medical records upon which the decision was based.

3.  After the above development has been completed, if deemed necessary to decide the claim, schedule the Veteran for a VA examination to determine the nature and severity of any residuals of a cerebrovascular accident other than residuals related to left-sided neuropathy.  All indicated tests should be performed, and all findings reported in detail.  The examiner should review the claims folder and should note that review in the report.  The rationale for all opinions should be explained.  The examiner should reconcile the findings with all pertinent lay and clinical evidence of record.

4.  Then, readjudicate the claim.  If the decision remains adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


